Submitted to: Barbera, C.J., Adkins, McDonald, Watts, Hotten, Getty, JJ.
*119**464ORDER
WHEREAS, the Maryland Commission on Judicial Disabilities, pursuant to Maryland Rule 18-407 (j) & (k), referred to this Court the case of In the Matter of the Honorable Judge Alfred Nance, Judge of the Circuit Court for Maryland for Baltimore City, Eighth Judicial Circuit , Case Nos. CJD 2015-121, CJD 2015-163 and CJD 2016-012 for expedited consideration pursuant to Maryland Rule 18-408(a), and
WHEREAS, Judge Nance having filed a Motion to Dismiss in light of his resignation from the bench, effective December 1, 2017, with his declaration that he will not seek recall as a Senior Judge, and there being no opposition filed, it is this 14th day of December, 2017, **465ORDERED, by the Court of Appeals of Maryland, that the case be, and it is hereby, dismissed without a determination as to mootness.
Judge Greene did not participate in the consideration of this case.